FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2020

                                      No. 04-19-00443-CV

           ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                Appellant

                                                v.

                                      Peter REININGER,
                                            Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-21617
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER

Sitting:       Luz Elena D. Chapa, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

       We issued our opinion and judgment in this appeal on November 25, 2020. The current
deadline for the parties to file a motion for rehearing is December 10, 2020. TEX. R. APP. P. 49.1.
On December 10, 2020, appellee filed a motion for extension of time requesting an additional 30
days to file his motion for rehearing. After considering, we GRANT appellee’s motion. We
ORDER appellee to file his motion for rehearing by January 11, 2021.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2020.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court